El Juez Presidente Se. Hernández,
emitió la opinión del tribunal.
En la acusación se imputa al acusado Emilio Ríos el de-lito consistente en que el día 5 de octubre de 1919, en la calle Comercio esquina a Salud, de Ponce, P. R., dentro del distrito judicial del mismo nombre, ilegal, voluntaria y ma-liciosamente tenía para la venta leche de vaca adulterada; *761y la Corte de Distrito de Ponce dictó contra él sentencia con-denatoria, qne ha sido apelada para ante esta Corte Suprema.
Fúndase únicamente el recnrso en errónea apreciación de ■ la prneba.
Declara G-enaro Santiago Vázquez, inspector de sanidad, qne en el depósito de leche qne para la venta de ese líqnido tenía el acusado, encontró tres porrones de los qne tomó la muestra correspondiente, cuyo análisis demostró qne estaba adulterada. No hay duda de qne lo estaba.
El hecho de estar los tres porrones en un depósito de leche, abierto al público, de que' era dueño el acusado, ori-gina la presunción de que la leche en ellos contenida estaba destinada a la venta, pues tal es el objeto de los depósitos de leche. El Pueblo v. Pérez, 23 D. P. R. 877.
Pero en el presente caso, contra dicha presunción están los testimonios del mismo acusado y de José Avilés, policía jnsular, quienes están conformes en afirmar que el acusado tenía en la acera de su depósito de leche unos porrones que obstruían el tránsito público y que a preguntas del guardia contestó el interpelado que eran de leche que había recibido y no quería llevarlos al depósito hasta que fuera examinada por la sanidad, habiéndolos trasladado al depósito por indi-cación del guardia.
Falta prueba de que la leche, va dentro del depósito, fuera puesta a la venta o vendida, pues aunque el inspector de sanidad en el interrogatorio direóto sostuvo que fué vendida a varias personas, entre las cuales sólo recuerda a una señora apellidada Flores, ésta no fué traída al juicio como testigo, y el propio inspector a repreguntas de la defensa dijo luego que no vió de dónde compraba la leche dicha señora.
En un caso como el presente en el cual no se tiene en cuenta la intención criminal, hay mayor razón para exigir que se demuestren fuera de toda duda razonable los elemen-tos especificados en el estatuto. El Pueblo v. Andino et al., 21 D. P. R. 225.
Es de revocarse la sentencia apelada, dictándose otra por *762la que se absuelva al ácusado-apelante con las costas de oficio.

Revocada la sentencia a/pelada y absuelto el acusado.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.